Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Law Offices Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania 19103-7098 (215) 564-8000 Direct Dial - (215) 564-8048 1933 Act Rule 485(a)(1) 1933 Act File No. 333-104218 1940 Act File No. 811-21328 February 26, 2010 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0505 Re: SMA Relationship Trust (the Trust) File Nos. 333-104218 and 811-21328 Ladies and Gentlemen: Pursuant to Rule 485(a)(1) under the Securities Act of 1933, as amended (the 1933 Act), submitted electronically via EDGAR is Post-Effective Amendment Nos. 17/19 to the Registration Statement on Form N-1A of SMA Relationship Trust (the Amendment). The purpose of this Amendment is to revise disclosure to conform to changes to Form N-1A, including compliance with the new summary prospectus requirements. Please direct questions or comments relating to this filing to me at the above-referenced telephone number or, in my absence, to J. Stephen Feinour, Jr., Esquire at (215) 564-8521. Very truly yours, /s/ Jana L. Cresswell Jana L. Cresswell
